ACCEPTED
                                                                                                               03-15-00497-CV
                                                                                                                       7764918
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                         11/10/2015 1:15:50 PM
                                                                                                             JEFFREY D. KYLE
                                                                                                                        CLERK
                                                        The Cronfel Firm
                                                                Attorneys at Law
Guillermo Ochoa-Cronfel                                     2700 Bee Cave Road             RECEIVED
                                                                                        James            IN
                                                                                              M. Floyd, LL.M.
                                                                  Suite 103          3rd COURT Of OFCounsel
                                                                                                      APPEALS
                                                                                          AUSTIN, TEXAS
                                                            Austin, Texas 78746
                                                        Telephone: (512) 347-9600    11/10/2015 1:15:50 PM
                                                         Facsimile: (512) 347-9911       JEFFREY D. KYLE
                                                                                               Clerk
November 10, 2015

Mr. Jeffrey D. Kyle                                                                  Via Texas E-File
Court of Appeals, Third District of Texas
Price Daniel, Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:        Case No. 03-15-00497-CV; Karen E. Landa, Appellant v. Charles L. Farris, Appellee.

Dear Mr. Kyle:

           Please be advised that I will be on vacation at the following times:

           November 25 – December 1, 2015; and,
           December 21, 2015 – January 12, 2016.

       Accordingly, please do not schedule any hearings, trials or any other matters in the
above-referenced proceeding during this time period in the above-referenced case.

Thank you in advance for your cooperation.

Sincerely

/s/ Guillermo Ochoa-Cronfel

Guillermo Ochoa-Cronfel
THE CRONFEL FIRM
GOC/mgg
cc: All counsel of record, via e-service &/or electronic mail